United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1443
                          ___________________________

                                      Diony Ratliff

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                             City of Shannon Hills, et al.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                              Submitted: October 2, 2015
                                Filed: October 7, 2015
                                    [Unpublished]
                                    ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Diony Ratliff appeals the grant of summary judgment dismissing her 42 U.S.C.
§ 1983 action against the City of Shannon Hills, Arkansas, and various City officials.
Appellees argue, and we agree, that the notice of appeal was untimely. Because a
timely notice of appeal in a civil case is both mandatory and jurisdictional, we dismiss
the appeal for lack of appellate jurisdiction. See Dill v. Gen. Am. Life Ins. Co., 525
F.3d 612, 616 (8th Cir. 2008).

       The district court entered final judgment on September 16, 2014. On October
15, the twenty-ninth day after entry of judgment, Ratliff filed a motion to enlarge her
time to file a Rule 60(b) motion for reconsideration, which the district court granted.
Ratliff timely filed a Rule 60(b) motion on November 18 and a notice of appeal on
January 12, 2015. The district court denied the Rule 60(b) motion on February 19,
2015; Ratliff did not separately appeal that order. See Fed. R. App. P. 4(a)(4)(B)(ii).

       Rule 4(a)(1) of the Federal Rules of Appellate Procedure provides that a notice
of appeal in a civil case “must be filed with the district clerk within 30 days after
entry of the judgment of order appealed from.” Rule 4(a)(4)(A)(vi) provides that a
timely motion for post-judgment relief under Rule 60 extends the time to file an
appeal until entry of an order disposing of the motion “if the motion is filed no later
than 28 days after the judgment is entered,” which is the time limit for filing a motion
to alter or amend the judgment under Rule 59(e). Thus, although Rule 60(c)(1)
provides that a Rule 60(b) motion is timely if filed in the district court “within a
reasonable time,” Appellate Rule 4(a)(4)(A)(vi) provides that a timely Rule 60(b)
motion only extends the time to file an appeal if filed within 28 days. Ratliff did not
file her Rule 60(b) motion within 28 days after entry of judgment, and therefore we
lack jurisdiction to consider her appeal. See Arnold v. Wood, 238 F.3d 992, 996 (8th
Cir. 2001) (Rule 60). She urges us to extend the time to file a notice of appeal based
on excusable neglect, but only the district court may grant that relief. See Fed. R.
App. P. 4(a)(5)(A)(ii), 26(b)(1).

      This appeal is dismissed for lack of jurisdiction.
                       ______________________________




                                          -2-